DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 1/10/2020 have been reviewed and considered by this office action. 

Information Disclosure Statement
	The information disclosure statement filed on 6/19/2020 and 7/8/2020 have been reviewed and considered by this office action. 

Drawings
	The drawings filed on 1/10/2020 have been reviewed and are considered acceptable. 

Specification
	The specification filed on 1/10/2020 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “determining a plurality of values of a correlation coefficient that relates a control input provided as an input to the plant to a performance variable that characterizes a performance of the plant in response to the control input, the performance variable comprising a noise-free portion and an amount of noise;” and “determining an adjusted correlation coefficient by scaling a first value of the correlation coefficient selected from the plurality of values relative to a second value of the correlation coefficient selected from the plurality of values, the adjusted correlation coefficient relating the noise-free portion of the performance variable to the control input;”, which analyzed under Step 2A Prong One are understood as mathematical formulas (see paragraphs [0114]-[0118] of the filed specification) which falls under the “Mathematical Concepts” grouping of abstract ideas. 
	This judicial exception is not integrated into a practical application. The claim recites the additional limitation of, “and using the adjusted correlation coefficient to modulate the control input provided as an input to the plant.”, which analyzed under Step 2A Prong Two, is understood as merely applying the judicial exception using generic computer components. Further, the limitation of “A method for performing extremum-seeking control of a plant,”, as further analyzed under Step 2A Prong Two, is understood as generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05). 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements merely amount to applying the judicial exception by adjusting a value of an extremum seeking controller. Analyzed under Berkheimer, modulating an output of an extremum seeking controller utilizing a correlation coefficient is considered well-understood, routine, and conventional as discussed by Daniel Burns in, “Extremum Seeking Control for Energy Optimization of Vapor Compression Systems” (2012). 

	Independent claims 11 and 18 are substantially similar to claim 1 and are rejected utilizing the same rationale as presented above. 

	Dependent claims 2-10, 12-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically, review of dependent claims 2-10, 12-17, and 19-20, as analyzed under Step 2A Prong One, provide further limitations that are recognized as mathematical calculations which falls under the “Mathematical Concepts” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. In particular, claims 12-17, include the additional limitation of, “extremum-seeking controller”, which analyzed under Step 2A Prong Two is understood as linking the judicial exception to particular technological environment. Further, claims 19-20, recite the limitation of, “controller”, which analyzed under Step 2A Prong Two, is understood as a generic computer component for implementing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements merely amount to utilizing generic computer components for implementing the extremum seeking calculations. Analyzed under Berkheimer, using generic computer components for performing extremum seeking calculations is considered well-understood, routine, and conventional as discussed by Daniel Burns in, “Extremum Seeking Control for Energy Optimization of Vapor Compression Systems” (2012).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-4, 7, 10-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US PGPUB 20150277444) in view of Kumar (Extremum Seeking Control for Multi-Objective Optimization Problems) in view of Tautz et al. (US Patent 5,357,421).

Regarding Claims 1, 11, and 18; Burns teaches; A method for performing extremum-seeking control of a plant, the method comprising: (Burns; paragraphs [0016]-[0017] and [0021]; disclose a method for implementing an extremum-seeking controller for a vapor compression system)
determining a plurality of values of a correlation coefficient that relates a control input provided as an input to the plant to a performance variable that characterizes a performance of the plant in response to the control input, the performance variable comprising a noise-free portion and an amount of noise; (Burns; at least paragraph [0068]; disclose a vector of gradients (i.e. the gradients being equivalent to the correlation coefficient as claimed) of commands (inputs) to a plurality of actuators in the system (i.e. relating the values to a control input of an actuator))
determining an adjusted correlation coefficient by scaling a first value of the correlation coefficient selected from the plurality of values relative to a second value of the correlation coefficient selected from the plurality of values, the adjusted correlation coefficient relating the noise-free portion of the performance variable to the control input; and (Burns; at least paragraph [0068]; disclose determining a plurality of gradients (i.e. first and second values) relating performance variables to control inputs (i.e. commands to the actuators))
using the adjusted correlation coefficient to modulate the control input provided as an input to the plant. (Burns; at least paragraph [0019]; disclose using the gradient to drive the system input to produce the optimal output thus determining the optimal control input to the plant).
Burns appears to be silent on; determining a plurality of values of a correlation coefficient that relates a control input provided as an input to the plant to a performance variable that characterizes a performance of the plant in response to the control input, the performance variable comprising a noise-free portion and an amount of noise;
determining an adjusted correlation coefficient by scaling a first value of the correlation coefficient selected from the plurality of values relative to a second value of the correlation coefficient selected from the plurality of values, the adjusted correlation coefficient relating the noise-free portion of the performance variable to the control input; and
However, Kumar teaches; determining a plurality of values of a correlation coefficient that relates a control input provided as an input to the plant to a performance variable that characterizes a performance of the plant in response to the control input, the performance variable comprising a noise-free portion and an amount of noise; (Kumar; at least section A. Extremum Seeking Control; disclose ”A periodic perturbation signal d(t) is added to the input x. The output y is passed through High Pass Filter (HPF) to remove the DC component present in the signal. Let the output of HPF be denoted by yH. This signal is then demodulated by using the same dither signal, to produce an output Ϛ that is proportional to the gradient of the current measured output y. The Low Pass Filter (LPF) removes the higher frequency terms to produce an output yL that contains a cleaner estimate of the gradient, without any high frequency terms.”)
the adjusted correlation coefficient relating the noise-free portion of the performance variable to the control input; and (Kumar; at least Section A. Extremum Seeking Control; disclose using a low pass filter to remove the high frequency components of the gradient thus generating a noise-free portion of the performance variable).
Burns and Kumar are analogous art because they are from the same field of endeavor or similar problem solving area of extremum seeking control systems.
One of ordinary skill in the art before the effective filing date would have been motivated to combine the known method of manipulating the noise and noise free components of an output of a plant as disclosed by Kumar with the known system of an extremum seeking control system as taught by Burns to achieve the known result of efficient extremum seeking control. One would be motivated to combine the cited art of reference in order to provide a way to determine the optimal input to provide to a system to achieve the optimal output as taught by Kumar (Section A. Extremum Seeking Controls).
The combination of Burns and Kumar appear to be silent on; determining an adjusted correlation coefficient by scaling a first value of the correlation coefficient selected from the plurality of values relative to a second value of the correlation coefficient selected from the plurality of values,
However, Tautz teaches; determining an adjusted correlation coefficient by scaling a first value of the correlation coefficient selected from the plurality of values relative to a second value of the correlation coefficient selected from the plurality of values, (Tautz; at least claim 1, step c; discloses formulating a weighted mean value (i.e. adjusted correlation coefficient) from a sum of the weighted plurality of output signals (i.e. first and second gradient values of Burns, which are synonymous with correlation coefficients) that are relative to each other that is then used to effect the process of a system as a manipulated variable). 
Burns, Kumar, and Tautz are analogous art because they are from the same field of endeavor or similar problem solving area of process plant control systems.
One of ordinary skill in the art before the effective filing date would have been motivated to combine the known method of creating an adjusted manipulated variable based upon a plurality of process variables as disclosed by Tautz with the known system of an extremum seeking control system as taught by Burns and Kumar to achieve the known result of efficient extremum seeking control. One would be motivated to combine the cited art of reference in order to provide a way to improve the functioning of a system by adjusting the input so that a smooth transition occurs from controller to controller during the process as taught by Tautz (column 1, lines 33-37).

Regarding Claims 2 and 12; the combination of Burns, Kumar, and Tautz further teach; The method of Claim 1, wherein the first value of the correlation coefficient is determined based on a covariance of the control input and the performance variable, a variance of the control input, and a variance of the performance variable. (Burns; at least paragraph [0080]; “FIG. 5 shows a block diagram of a method for recursively updating the estimated parameter, e.g., the gradient 415 according to one embodiment. The objective of the parameter estimator is to obtain an estimate for the gradient 6, 430 by recursively updating a covariance matrix X, 516, and using this matrix to (i) update again matrix M. 501 that multiplies the error signal, and is integrated over time 503, and (ii) update again matrix R511 which is low-pass filtered 513 to obtain an estimate of the covariance matrix at the current time step X, 514, which is delayed 515 for use in the next iteration”).

Regarding Claims 3 and 13; the combination of Burns, Kumar, and Tautz further teach; The method of Claim 1, wherein the second value of the correlation coefficient is determined based on a first filtered value of a plurality of estimated values of the correlation coefficient and a forgetting factor. (Burns; at least paragraph [0081]; disclose, “Accordingly, this embodiment recursively updates a covariance matrix based on the control signal, a forgetting factor and a timescale separation parameter, and determines the current value of the estimated parameter based on the previous value of the estimated parameter and the covariance matrix.”).

Regarding Claims 4 and 14; the combination of Burns, Kumar, and Tautz further teach; The method of Claim 3, further comprising calculating the forgetting factor based on a dominant time constant of the plant. (Burns; at least paragraph [0081]; disclose, “Accordingly, this embodiment recursively updates a covariance matrix based on the control signal, a forgetting factor and a timescale separation parameter, and determines the current value of the estimated parameter based on the previous value of the estimated parameter and the covariance matrix.”).

Regarding Claim 7; the combination of Burns, Kumar, and Tautz further teach; The method of Claim 1, wherein using the adjusted correlation coefficient to modulate the control input comprises determining a new value of the control input based on a previous value of the control input, the adjusted correlation coefficient, and a controller gain value. (Burns; at least paragraph [0080]; disclose determining a new value of the control input based upon previous value (i.e. previous iteration available at output), an adjusted gradient (i.e. as taught by the combination of Burns and Tautz in claim 1), and a gain (i.e. gain matrix)).

Regarding Claim 20; the combination of Burns, Kumar, and Tautz further teach; The controller of Claim 18, wherein the plurality of values of the correlation coefficient are filtered values of the correlation coefficient. (Burns; at least paragraph [0068]; disclose a plurality of gradients (correlation coefficients) and wherein the reference of Kumar teaches filtering each of these values through high/low pass filters).

Allowable Subject Matter
Claims 5-6, 9-8, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. 101 rejection is overcome and the identified claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

NG et al. (US PGPUB 20180283160): disclose utilizing extremum seeking controls for optimizing a wellbore drilling platform that utilizes correlation coefficients for determining optimum control inputs to achieve optimal output.

Seem et al. (US Patent 8,473,080): disclose controlling cooling towers of a chilled fluid system utilizing extremum seeking controls.

Daniel Burns (Extremum Seeking Control for Energy Optimization of Vapor Compression Systems): In this paper, an energy optimizing extremum seeking controller is developed for vapor compression systems (VCS) that automatically discovers sets of inputs that minimizes the energy consumption while the machine is in operation. This controller optimizes an input-output map (from VCS inputs to electrical energy consumed) in realtime, and without relying on a model of the dynamics of a vapor compression system. A detailed algorithm and rules for tuning the controller gains will be described. Experiments are performed on an inverter-driven room air conditioner that demonstrate convergence of inputs to their optimal values, resulting in an improvement in COP of 10-20% for some operating points.

Yuji Yasui (Adaptive Powerplant Control Using Extremum Seeking Algorithm for Hybrid Electric Vehicle): this paper is directed to optimizing the balance of the usage of electric power and fuel consumption for determining optimum performance of a hybrid vehicle using extremum seeking control methodology.

Bin Hu (Extremum seeking control of COP optimization for air-source transcritical CO2 heat pump water heater system): this paper is directed to maximizing the coefficient of performance for a water heater system utilizing extremum seeking controls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117